Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10951936 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, the applicant argues that the combination of Kouncar and Siann fails to teach or suggest "receiving a request, from the wireless hub device, for the second video data via a second wireless connection; capturing third video data; and transmitting, to the wireless hub device, the third video data via the first wireless connection and the second video data via the second wireless connection." The applicant further cites para [0088]-[0090] of Kouncar to show that Kouncar does not explicitly teach receiving any request for second video data over a communications link and then transmitting the second video data over that same communications link.
The examiner acknowledges in the non-final office action that Kouncar does not explicitly teach the step of receiving the request for second video data, but relies on a 103 obvious rejection based on Kouncar to teach the feature of receiving the request.
To further clarify the obvious based rejection, it is noted that Kouncar describes a video processing system including a software bandwidth determination module (928 of fig. 9 and para [0098]) for determining when to transmit the second video data. Kouncar further teaches in para [0099] that the functions and features and features illustrated in fig. 9 may be may be implemented in or performed by another device, or the functions may be distributed across multiple devices. Therefore, it would be an obvious design choice to implement the bandwidth determination module in a different device such as the video storage system (120 of fig. 1) resulting in a request for the second video data, rather than simply transmitting the second video data. Such a configuration would also result in transmitting the second video data over that same communications link. 
Additionally, as the non-final office action relies on a 103 obvious rejection based on Kouncar to teach the feature of receiving the request, it is noted that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 16-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120281115 A1 to Kouncar (hereafter ‘Kouncar’) in view of US 20090189981 A1 to Siann et al., (hereafter ‘Siann’).

Regarding claim 1, Kouncar discloses a method for communication, of video for synchronization, 
capturing first video data (video processing system 110 receives video from video source 101, par. [0038], fig. 1. 72); 
transmitting, to a 
 Kouncar fails to teach portable wearable cameras and, although Kouncar teaches communications interface 410 including a wireless interface and input/output ports (par. [0072], fig. 4) and also teaches an example of wirelessly transmitting video (par. [0072]), Kouncar does not explicitly teach wirelessly communicating the first video data from the camera as claimed.
In analogous art, Siann teaches a video delivery system including a video hub that receives video data wirelessly from one or more wearable cameras (par. [0126], fig. 1C).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).
The combined teachings of Kouncar and Siann further disclose:
capturing second video data; detecting that the first wireless connection has become unable to support full resolution video transmission; responsive to the detection, storing the second video data; receiving a request, from the wireless hub device, for the second video data via a second wireless connection (see Kouncar, par. [0088]-[0090] - When the level of bandwidth is not great enough to support transmission of high quality video, SVC layers that enhance the quality of the video are removed and those enhanced layers may be stored for later transmission while reduced quality video containing fewer SVC layers is transmitted. Also para [0093]: the withheld data may be transmitted using a different communication link or a separate method of communication. Therefore the video with removed enhancement layers may be considered as the second video data which is temporarily stored. Kouncar does not explicitly disclose receiving the request for the second video data, however a transmission request is an obvious feature given para [0093] of Kouncar: “different methods for transmitting the data … using a different communication link or a separate method of communication” and also given para [0098]-[0099]: which describes the bandwidth determination module for determining when to transmit the second video data which may be implemented in or performed by another device, or the functions may be distributed across multiple devices. Therefore, it would be an obvious design choice to implement the bandwidth determination module in a different device such as the video storage system (120 of fig. 1) resulting in a request for the second video data, rather than simply transmitting the second video data. Such a configuration would also result in  transmitting the second video data over that same communications link); 
capturing third video data; and transmitting, to the wireless hub device, the third video data via the first wireless connection and the second video data via the second wireless connection (Kouncar, para [0090]: “When the RF signal strength increases and returns bandwidth to a value which is above the threshold for a specified period of time, real-time transmission of the high quality video, with one or more additional SVC layers, resumes. In addition, any SVC layers that were stored in step 840 may also be transmitted”; also para [0093]: the withheld data may be transmitted using a different communication link). 

Regarding claim 4, modified Kouncar discloses the method of claim 1, and Kouncar further teaches wherein the first wireless connection is more time sensitive than the second wireless connection (para [0093]: the withheld data may be transmitted using a different communication link or a separate method of communication, therefore which may be considered less time sensitive due to a priority of maintaining a real-time, but low resolution, stream of the first video data, par. [0075]).

Regarding claim 5, modified Kouncar discloses the method of claim 1, and Siann further teaches wherein the wireless hub device is operable while located within a car (para [0069]: a base station can be integrated into a vehicle). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).

Regarding claim 6, modified Kouncar discloses the method of claim 1, and Kouncar further teaches wherein the third video data is transmitted responsive to a detection that the first wireless connection has become able to support full resolution video transmission (para [0090]: When the RF signal strength increases and returns bandwidth to a value which is above the threshold for a specified period of time, real-time transmission of the high quality video, with one or more additional SVC layers, resumes). 

Regarding claim 7, Kouncar discloses a 
a video capture mechanism configured to capture first video data (video processing system 110 receives video from video source 101, par. [0038], fig. 1. 72); 
a transmitter operatively coupled to the video capture mechanism, the transmitter configured to transmit, to a 
Kouncar fails to teach portable wearable cameras and, although Kouncar teaches communications interface 410 including a wireless interface and input/output ports (par. [0072], fig. 4) and also teaches an example of wirelessly transmitting video (par. [0072]), Kouncar does not explicitly teach wirelessly communicating the first video data from the camera as claimed.
In analogous art, Siann teaches a video delivery system including a video hub that receives video data wirelessly from one or more wearable cameras (par. [0126], fig. 1C).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).
The combined teachings of Kouncar and Siann further disclose:
the video capture mechanism configured to capture second video data (Kouncar: para [0038], [0080] and para [0088]-[0090]: reduced quality video containing fewer SVC layers may be considered as the second video data); 
a receiver and a processor operatively coupled to the video capture mechanism, the receiver and the processor configured to detect that the first wireless connection has become unable to support full resolution video transmission; responsive to the detection, the processor configured to store the second video data in a storage; the receiver configured to receive a request, from the wireless hub device, for the second video data via a second wireless connection (see Kouncar, para [0080] video camera 610 of fig. 6 with processor; also para [0089]: video processing 610 of fig. 6 includes a receiver operable to detect bandwidth state. It would have been an obvious design choice to integrate the bandwidth detection circuity with the camera 601, or to integrate the bandwidth detection circuitry with the wearable camera of Siann (par. [0126] fig. 1C) in order to efficiently use the available bandwidth. Kouncar further teaches, par. [0088]-[0090] - When the level of bandwidth is not great enough to support transmission of high quality video, SVC layers that enhance the quality of the video are removed and those enhanced layers may be stored for later transmission while reduced quality video containing fewer SVC layers is transmitted. Also para Kouncar [0093]: the withheld data may be transmitted using a different communication link or a separate method of communication. Therefore the video with removed enhancement layers may be considered as the second video data which is temporarily stored. Kouncar does not explicitly disclose receiving the request for the second video data, however a transmission request is an obvious feature given para [0093] of Kouncar: “different methods for transmitting the data … using a different communication link or a separate method of communication” and also given para [0098]-[0099]: which describes the bandwidth determination module for determining when to transmit the second video data which may be implemented in or performed by another device, or the functions may be distributed across multiple devices. Therefore, it would be an obvious design choice to implement the bandwidth determination module in a different device such as the video storage system (120 of fig. 1) resulting in a request for the second video data, rather than simply transmitting the second video data. Such a configuration would also result in  transmitting the second video data over that same communications link)); 
the video capture mechanism configured to capture third video data; and the transmitting configured to transmit, to the wireless hub device, the third video data via the first wireless connection and the second video data via the second wireless connection (para [0090]: “When the RF signal strength increases and returns bandwidth to a value which is above the threshold for a specified period of time, real-time transmission of the high quality video, with one or more additional SVC layers, resumes. In addition, any SVC layers that were stored in step 840 may also be transmitted”; also para [0093]: the withheld data may be transmitted using a different communication link). 

Regarding claim 10-12, the portable wearable camera of claims 10-12 is rejected along the same rationale as the method of claim 4-6, respectively.

Regarding claim 13, Kouncar discloses a wireless hub device for communication, of video for synchronization, the wireless hub device comprising: 
a receiver configured to receive, from a comprises circuitry and an interface for transmitting video or images to video processing system 610, and then to storage 640, para [0085]).
Kouncar fails to teach portable wearable cameras and, although Kouncar teaches communications interface 410 including a wireless interface and input/output ports (par. [0072], fig. 4) and also teaches an example of wirelessly transmitting video (par. [0072]), Kouncar does not explicitly teach wirelessly communicating the first video data from the camera as claimed.
In analogous art, Siann teaches a video delivery system including a video hub that receives video data wirelessly from one or more wearable cameras (par. [0126], fig. 1C).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).
The combined teachings of Kouncar and Siann further disclose:
a processor operatively coupled to the receiver, the receiver and the processor configured to detect that the first wireless connection has become able to support full resolution video transmission (see Kouncar, para [0080] video camera 610 of fig. 6 with processor; also para [0089]: video processing 610 of fig. 6 includes a receiver operable to detect bandwidth state. It would have been an obvious design choice to integrate the bandwidth detection circuity with the camera 601, or to integrate the bandwidth detection circuitry with the wearable camera of Siann (par. [0126] fig. 1C) in order to efficiently use the available bandwidth. Kouncar further teaches, par. [0088]-[0090] - When the level of bandwidth is not great enough to support transmission of high quality video, SVC layers that enhance the quality of the video are removed and those enhanced layers may be stored for later transmission while reduced quality video containing fewer SVC layers is transmitted); and
responsive to the detection: the processor configured to generate a request for second video data; and a transmitter operatively coupled to the processor, the transmitter configured to transmit, to the portable wearable camera, the request for the second video data via a second wireless connection; and the receiver configured to receive, from the portable wearable camera, third video data via the first wireless connection and second video data via the second wireless connection (see Kouncar, par. [0088]-[0090] - When the level of bandwidth is not great enough to support transmission of high quality video, SVC layers that enhance the quality of the video are removed and those enhanced layers may be stored for later transmission while reduced quality video containing fewer SVC layers is transmitted. Also para Kouncar [0093]: the withheld data may be transmitted using a different communication link or a separate method of communication. Therefore the video with removed enhancement layers may be considered as the transmitted second video data). 

Regarding claim 16-17, the wireless hub device of claims 16-17 is rejected along the same rationale as the method of claims 4-5, respectively.

Regarding claims 18-20, modified Kouncar discloses the method of claim 17, and Siann further teaches wherein the car is a law enforcement car, a police car, or a squad car (para [0069]: “a base station can be integrated into a vehicle such as a LEO vehicle” (LEO standing for Law Enforcement Officer)). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar in view of the above teachings of Siann for the recognizable benefit of recording and/or transmitting live audio and video of events in the field (Siann, par. [0065]).

Claims 2, 8, and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kouncar in view of Siann, further in view of US 20070266169 A1 to Chen et al. (hereafter ‘Chen’).

Regarding claim 2, Kouncar modified by Siann discloses the method of claim 1, but fails to explicitly disclose wherein the first video data, the second video data and the third video data are timestamped using a hash table. 
In analogous art, Chen teaches organizing video data using a hash table (par. [0008], [0021]: media segment location information is stored in a hash table).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and video data of Kouncar and Siann further in view of the above teachings of Chen for the recognizable benefit of improving tracking of media segments in a distributed computing environment (Chen, par. [0008]).

Regarding claim 8, the portable wearable camera of claim 8 is rejected along the same rationale as the method of claim 2.

Regarding claim 14, the wireless hub device of claim 14 is rejected along the same rationale as the method of claim 2.

Claims 3, 9 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kouncar in view of Siann, further in view of US 20150201207 A1 to Yie et al. (hereafter ‘Yie’).

Regarding claim 3, Kouncar modified by Siann discloses the method of claim 1, and Kouncar further teaches wherein the first video data, the second video data and the third video data are synchronizable according to gap synchronization (para [0090]: all of the removed data is eventually received such that the high quality video of the entire period is available and can be reassembled, if needed. Therefore reassembling the video data to include the removed layer meets the broadest reasonable interpretation of gap synchronization).
However, modified Kouncar fails to explicitly disclose the gap synchronization based on one or more timestamps of the first video data, one or more timestamps of the second video data and one or more timestamps of the third video data. 
However, in analogous art, Yie discloses gap synchronization based on one or more timestamps of the first video data, one or more timestamps of the second video data and one or more timestamps of the third video data (para [0024]-[0025], [0096], [0154], [0216]-[0218]: para [0024]-[0025], [0096]: A signaling message for synchronization between the fragmented SVC video contents which are transmitted through the plurality of transmission networks may be transmitted along with the SVC video contents. The signaling message may include clock relation information for synchronization of different types of timestamps. Para [0215]-[0218]: the fragmented SVC video contents are received from the plurality of networks and sychronized based on timestamp information).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kouncar and Siann further in view of the above teachings of Yie for the recognizable benefit of receiving SVC video contents having the optimal transmission efficiency in various environments by receiving and aggregating layers of SVC video contents which have been separately transmitted (Yie, para [0012]).

Regarding claim 9, the portable wearable camera of claim 9 is rejected along the same rationale as the method of claim 3.

Regarding claim 15, the wireless hub device of claim 15 is rejected along the same rationale as the method of claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484